Order entered June 26, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00856-CV

                  IN THE INTEREST OF C.S.B AND R.D.B., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-15158

                                           ORDER
       We GRANT the June 23, 2015 motion of Micaela Ynostrosa, Certified Shorthand

Reporter, for an extension of time to file the supplemental reporter’s record containing the

exhibits. The supplemental reporter’s record shall be filed by JULY 1, 2015

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Ynostrosa, Joie River, Official Court Reporter for the 255th Judicial District

Court, and all counsel of record.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE